Citation Nr: 1540731	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for myofascial lumbar syndrome and lumbar disc disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for epilepsy has been raised by the record in the July 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a video conference hearing in July 2015.  Given the Veteran's testimony at his hearing, there are four reasons that his claims must be remanded.

First, the Veteran stated that his disability has worsened since the time of his previous examination in 2010.  Given the length of time since that examination and because of the Veteran's testimony, a new examination is warranted.

Second, the Veteran testified that he has applied for disability benefits from the Social Security Administration.  VA must attempt to get any records in the care of that agency on remand.

Third, the Veteran and his representative stated that he would be submitting medical evidence regarding the ongoing treatment he receives for his back.  No evidence was added to his file, however, and the Veteran must be given the opportunity to submit this evidence again.  

Finally, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At his July 2015 hearing, the Veteran stated that he had to stop working on account of his service-connected disability.  The issue of entitlement to a TDIU has thus been raised and must be considered by the RO on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how claims for a TDIU may be substantiated and of his and VA's respective duties for obtaining evidence.  

2.  With any necessary assistance from the Veteran, obtain records of the Veteran's private medical treatment for his back disability from all indicated providers.  

3.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

4.  Following the above ordered development, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

In addition to reporting on the current nature and severity of the Veteran's service-connected back disability, the examiner must explicitly state whether the Veteran experiences any neurological symptoms (including radiculopathy and numbness in the lower extremities) associated with his back disability.

The examiner must also state whether the Veteran's back disability prevents him from securing or following a substantially gainful occupation.  The examiner must describe what functions would be difficult or impossible to perform as a result of his back disability, and the impact that the Veteran's back disability has on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Readjudicate the appeal.  If either sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


